DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The present application has the effective filing date of 10/06/2009.

Status of Claims
Per applicant’s response filed on 11/20/2020, claims 1, 3-4, 6, and 8-9 are pending. Claim 6 has been amended and claims 2, 5 and 7 have been cancelled.

Response to Amendment
The objection to the Specification-title is withdrawn in view of the Specification amendment which amended the title.
The 35 USC 112(b) rejection is withdrawn in view of the claim amendments. 
As for the 35 USC 103 rejection, the Applicant’s argument have been fully considered and are persuasive; the 103 rejections are withdrawn.

Allowable Subject Matter
Claims 1, 3-4, 6 and 8-9 are allowed. (Renumbered as claims 1-6.)

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Harnik Shukla (Reg. No. 73,097) on March 12, 2021.
Please amend claims 1 and 6 as follows: 
Claim 1. (Currently amended) An electronic device -for monitoring a user, comprising: 
a motion sensor configured to gather motion sensor data of the user; 
a pulse rate sensor configured to measure pulse rate of the user; 
a location determination module configured to determine a location of the electronic device; and a processing system connected with the motion sensor, 
a location determination module, and the pulse rate sensor; 
the processing system configured to: 
determine a location of the electronic device using the location determination module; 
monitor the pulse rate using the pulse rate sensor; 
determine a level of exercise activity based on a correlation of the motion sensor data and the monitored pulse rate; 
manage an exercise activity flag based on the determined level of exercise activity; and 
in response to determining that the pulse rate exceeds a threshold and that the user is not exercising based on the exercise activity flag: 
transmit an alert to an emergency service system; access one or more of a contact in an electronic address book associated with the processing system; 

contact the one or more of a contact based on the determined location of the electronic device; and 
provide the determined location of the user of the electronic device in the alert.

6. (Currently Amended) [[An]]A for monitoring a user of an electronic device, comprising: 
gathering, using a motion sensor, motion sensor data of the user; 
measuring, using a pulse rate sensor, a pulse rate of the user; 
determining a location of an electronic device, wherein the electronic device includes the motion sensor and the pulse rate sensor; 
determining a location of the electronic device using a location determination module; 
monitoring the pulse rate using the pulse rate sensor; 
determining a level of exercise activity based on a correlation of the motion sensor data and the monitored pulse rate; 
managing an exercise activity flag based on the determined level of physical activity; determining that the pulse rate exceeds a threshold and that the user is not exercising based on the exercise activity flag; 
transmitting an alert to an emergency service system based on the determination that the pulse rate exceeded the threshold and that the user is not exercising based on the exercise activity 
determining a proximity of the one or more of a contact relative to the determined location of the electronic device; 
contacting the one or more of a contact based on the determined location of the electronic device; and 
providing the determined location of the user of the electronic device in the alert.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art references, alone and in combination, fail to teach the electronic device and method as recited in claims 1 and 6 respectively. 
Tran (US 2007/0265533) discloses a device that detects motion, heart rate and location of a user. The device is able to determine when the user exercises, and whether heart rate exceeds a predetermined threshold, to then determine whether an emergency situation has occurred in order to contact designated personnel in the user’s stored contact list. Tran does not disclose determining the level of exercise activity based on correlation of motion and heart rate. Tran also does not disclose wherein the contacting a designated personnel further includes accessing a contact from the address book to determine relative proximity to the monitored user. 
Russell (US 2007/0167850) discloses determining an exercise activity level by simultaneously monitoring motion and heart rate, managing an exercise flag based on said detected exercise activity level, and determining an alert situation in response to pulse rate exceeding a threshold when it is determined that the user is not exercising based on an exercise 
Ricordi et al. (US 2009/0243878 A1) discloses a method for transmitting a critical event from an electronic device associated with a user. The electronic device has stored thereon a list of emergency contacts, such that when the user triggers the critical event on the electronic device, one or more stored contacts are contacted based on pre-configured preferences and proximity ([0009, 0025]). Specifically to proximity, Ricordi does not explicitly disclose as to whether the accessed contact’s location is a pre-configured/stored proximity, or a determined relative proximity to the electronic device associated with the user having said critical event. Therefore, Ricordi does not teach “determine a proximity of the one or more contacts relative to the determined location of the electronic device” as required in the independent claims.
Accordingly, the prior art references, alone and in combination, fail to teach determining a proximity of the one or more (accessed) contact relative to the determined location of the electronic device (of a user), and contacting said one or more contact based on the determined location to then provide the determined location of the user in the alert, as recited in combination with other elements in claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 12, 2021